1
2
3                                         JS6

4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12    DARIN DENIS PHILLIPS,                     Case No. 5:19-cv-01772-CBM (SHK)

13                                Petitioner,
                                                JUDGMENT
14                       v.

15    STUART SHERMAN, Warden,
16                              Respondent.
17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19   States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
21
22   Dated: December 5, 2019
23                                      HON. CONSUELO B. MARSHALL
24                                      United States District Judge

25
26
27
28
